   Case 3:20-cv-01335-C Document 7-1 Filed 06/10/20                 Page 1 of 1 PageID 61



                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

TERRENCE HOWARD O’NEAL        §
                              §
                              §
          Plaintiff,          §
                              §
                              §
                              §
v.                            §                            Civil Action No.: 3:20-cv-1335
                              §
ULTRAVISION TECHNOLOGIES,
                              §
LLC, and ACTIVE INTERNATIONAL
                              §
                              §
          Defendants          §                         JURY TRIAL DEMANDED
                              §




 ORDER ON PLAINTIFF’S NOTICE OF DISMISSAL WITHOUT PREJUDICE


       After considering Plaintiff’s Notice of Dismissal Without Prejudice, the Court GRANTS

such Notice and request to dismiss Defendants, and hereby ORDERS the dismissal of Defendants

Ultravision Technologies, LLC and Active International without Prejudice, and further ORDERS

that each party is to bear its own costs, fees, and expenses.
